[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, Marcel Veronneau, has moved the court to order the plaintiffs to amend their complaint and cite in Moffo Trucking for apportionment under General Statutes 52-102 and52-572h. Under the circumstances of this case, it is proper to deny the motion to cite in made pursuant to General Statutes52-102. Bulley v. Tettlebaum, 8 CSCR 996 (October 11, 1993, Higgins, J.). If the defendant wishes to bring Moffo Trucking into the case, it may move to implead under General Statutes52-102a and Practice Book 117. See Bulley, 8 CSCR at 996.
Accordingly, the motion to cite in is denied.
/s/ McDonald, J. McDONALD